Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 10o0f 53

CSD 1099 [07/01/18)

Name, Address, Telephone No. & I.D. No.
Ray Rosa Jr »
2945 Avenida Castana

Carlsbad CA 92009 F | L E D
832-763-5556

aus SEP 19 PM 2: 28
ac anki \?
ck

U.S. BANKRUPTCY CT
UNITED STATES BANKRUPTCY COURT “96. BIST. GF CALIF.

SOUTHERN DISTRICT OF CALIFORNIA
325 West F Street, San Diego, California 92101-6991

 

 

In Re
Ray Rosa Jr
BANKRUPTCY NO. 19-03448-CL7

Debtor.

 

 

BALANCE OF SCHEDULES, STATEMENTS, AND/OR CHAPTER 13 PLAN

Presented are the original with the number of copies required by CSD 1800 Administrative Procedures of the following
[Check one or more boxes as appropriate]:

Schedules A/B - J

Statement of Financial Affairs

Summary of Schedules (Includes Statistical Summary of Certain Liabilities)
Summary of Your Assets and Liabilities and Certain Statistical Information Schedules
Chapter 7 Statement of Current Monthly Income

Chapter 7 Statement of Exemption from Presumption of Abuse Under § 707(b)(2)
Chapter 7 Means Test Calculation

Chapter 11 Statement of Your Current Monthly Income

Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period
Chapter 13 Calculation of Your Disposable Income

Chapter 13 Plan

Schedule of Real and/or Personal Property

Schedule of Property Claimed Exempt

Creditors Holding Secured Claims by Property

Creditors Holding Unsecured Priority and/or Non-priority Claims:

Schedule of Executory Contracts & Unexpired Leases

Schedule of Co-Debtors

Income of Individual Debtor(s)

Expenses of Individual Debtor(s)

Expenses for Separate Household of Debtor 2

ONNONNNOOOCOOSSSs8ss

dditionail creditors are added at this time, the following are required:
Electronic media required, see CSD 1007, containing only the added names and addresses (when the Balance of
Schedules are filed on paper).
2. Local Form CSD 1101, Notice to Creditors of This Debtor Added by Amendment or Balance of Schedules. See
instructions on reverse side.

Dated: 4 bye 7 Signed: 2 \2 \_

>
od

 

 

 

Attorney for Debtor
[We] Vin Losa and , the debtor(s), hereby declare
under penalty of perjuty that the information set forth in the balance of schedules and/or chapter 13 plan attached hereto,
consisting of pages, and on the creditor matrix, if any, is true and correct.
Dated: Q?
wala WD. ice |
*Debtor *Joint Debtor
*Pursuant to LBR 5005-4(C), the original debtor signature(s) in a scanned format is required.
CSD 1099 Refer to Instructions on Reverse Side
oof

CL 3A4vVIaL

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 2 0f 53
CSD 1099 (Page 2) [07/01/18]

INSTRUCTIONS

Local Form CSD 1101, Nofice to Creditors of The Above-Named Debtor Added by Amendment or Balance of
Schedules, may be used to notify any added entity. When applicable, copies of the following notices must accompany
the notice: Order for and Notice of Section 341(a) Meeting, Discharge of Debtor, Notice of Order Confirming Plan,

and Proof of Claim.
2. If not filed previously and this is an ECF case, the Declaration Re: Electronic Filing of Petition, Schedules &
Statements (Local Form CSD 1801) must be filed in accordance with LBR 5005-4(c).
3. If this is a Chapter 11 case, each member of any committee appointed must be served this Balance of Schedules.
PROOF OF SERVICE

1, whose address appears below, certify:
That | am, and at ail relevant times was, more than 18 years of age;

| served a true copy of this Balance of Schedules and/or Chapter 13 Plan on the following persons listed below
via the following method(s):

1. To Be Served by the Court via Notice of Electronic Filing (“NEF”):

Under controlling Local Bankruptcy Rules(s) (“LBR”), the document(s) listed above will be served by the court
via NEF and hyperlink to the document. On 9/19/2019 , | checked the CM/ECF docket for this
bankruptcy case or adversary proceeding and determined that the following person(s) are on the Electronic Mail Notice
List to receive NEF transmission at the e-mail address(es) indicated and/or as checked below:

mbreslauer@swsslaw.com
Chapter 7 Trustee: Gerald H. Davis
iV] For Chpt.7,11,&12cases: ["] For ODD numbered Chapter 13 cases: {_] For EVEN numbered Chapter 13 cases:
UNITED STATES TRUSTEE THOMAS H. BILLINGSLEA, JR., TRUSTEE DAVID L. SKELTON, TRUSTEE
ustp.regiont 5@usdoj.gov Billingslea@thb.coxatwork.com admin@ch13.sdcoxmail.com

dskelton13@ecf.epiqsystems.com

2. Served by United States Mail:

On 9//19/2019 ,| served the following person(s) and/or entity(ies) at the last known address(es)

in this bankruptcy case or adversary proceeding by placing accurate copies in a sealed envelope in the United States
Mail via 1) first class, postage prepaid or 2) certified mail with receipt number, addressed as follows:

CSD 1099

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 3 0f 53

CSD 1099 (Page 3) [07/01/18]

3. Served by Personal Delivery, Facsimile Transmission, Overnight Delivery, or Electronic Mail:

Under Fed.R.Civ.P.5 and controlling LBR, on , | served the following person(s)
and/or eéntity(ies) by personal delivery, or (for those who consented in writing to such service method) by facsimile
transmission, by overnight delivery, and/or electronic mail as follows:

| declare under penalty of perjury under the laws of the United States of America that the statements made in this
proof of service are true and correct.

Executedon 9/19/2019 Ray Rosa _ \ I.

 

(Date) (Typed Name and Signature)

2945 Avenida Castana
(Address)

Carlsbad CA 92009
(City, State, ZIP Code)

CSD 1099

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc45 Pg. 4of 53

Fill in this information to identify your case:

Ra
Debtor 1 y
First Name Middle Name.

Debtor 2
(Spouse, if filing) First Name Middle Name

Southern

 

United States Bankruptcy Court for the:
Case number 19-03448-CL7

(if known)

C) Check if this is an
amended filing

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12115
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. Fill out ali of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

 

 

 

 

 

Your assets
Value of what you own
_ 1. Schedule A/B: Property (Official Form 106A/B) 0.00
4a, Copy line 55, Total real estate, from Schedule A/B...........cccccsccscccsessssssssesssccsessessssessesesessessensesscecessanunsessnnannvenceceseseeces $
1b. Copy line 62, Total personal property, from Schedule A/B oo.........ceccccceccecessucescesseeseeescacecoeesueeseecsecsestecnsecsenaeeeseesacenaeues $ 17,215.00
1c. Copy line 63, Total of all property on Schedule A/B oo... ..cccccccccccsesesseseescesecscesssesuenesansesescascnnecseesussseonsgnscaueenecstensseaenaes $ 17,215.00
Ea Summarize Your Liabilities
Your liabilities
Amount you owe
| 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ ____18,316.38
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 3 S 3 & 0
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F ..........:..:escccscscsessecenseneeseeee $ 2°14 6G.
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EF... eee esses +5 \ J Q ) | 3.00

Your total liabilities s ‘64,4 ¥S_o

 

leis Summarize Your income and Expenses

4. Schedule I: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 of Schedule | ..........-.--2:-----:c-sccccesesscsseesensesseseeseetsecenseacenscsecnesaesaenaeees $___5783.00

5. Schedule J: Your Expenses (Official Form 106)
: Copy your monthly expenses from line 22c of Schedule So... ..escesccsecsesceceeeescsesseecsseseneaeseeaseesaeeeensesceeessasseeceeeseseesesnees $______— 5783.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc45 Pg. 5o0f53

Debtor 1 Ray Rosa Jr Case number (rim, 19-03448-CL7

First Name Middle Name Last Name

 

 

 

Ea Answer These Questions for Administrative and Statistical Records

. 6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

(2 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
W Yes

_ 7. What kind of debt do you have?

A Your debts are Primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(J Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
i this form to the court with your other schedules.

 

' 8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 5783.00

 

 

 

! 9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

Total claim
From Part 4 on Schedule E/F, copy the following:
a-00
9a. Domestic support obligations (Copy line 6a.) $
}. 08
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0-990

Q,) _060
_ 9d. Student loans. (Copy line 6f.) =_ 191 19%3-6

9e. Obligations arising out of a separation agreement or divorce that you did not report as $ a- 0 8
priority claims. (Copy line 6g.) as

a.60

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +s

9g. Total. Add lines 9a through $f. s 11%) 14 Y.0

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 2 of 2

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49

Fillin this information to identify your case and this filing:

Debtor 1

 

Last Name

Debtor 2
(Spouse, if filing) First Name

 

Last Name

District of
(State)

United States Bankruptcy Court for the:

19-03448-CL7

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

Doc 45 Pg. 6of 53

CO Check if this is an
amended filing

12/15

 

in each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

EERE vescrive Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

SM No. Go to Part 2.

OQ) Yes. Where is the property?
What is the property? Check all that apply.
() single-family home

Q Duplex or multi-unit building

( Condominium or cooperative

() Manufactured or mobile home

O) Lana

LJ Investment property

LJ Timeshare

(2 other

Who has an interest in the property? Check one.

CY Debtor 1 only

C) Debtor 2 only

CL] Debtor 1 and Debtor 2 only

(©) at least one of the debtors and another

1.1.
Street address, if available, or other description

 

 

 

City State ZIP Code

 

 

County

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C3 Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

If you own or have more than one, fist here:

What is the property? Check ail that apply.
QQ Single-family home

O Duplex or mutti-unit building

C2 Condominium or cooperative

Q) Manufactured or mobite home

O) Land

CU) investment property

LJ Timeshare

CJ other
Who has an interest in the property? Check one.
( Debtor 4 only

CQ) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(.) At least one of the debtors and another

1.2.
Street address, if available, or other description

 

 

 

State ZIP Code

City

 

 

County

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B

Schedule A/B: Property

page 1

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 7 of 53

 

What is the property? Check ail that apply.

Debtor 1 Ray Rosa
First Name Middle Name Last Name
13 Q Single-family home

 

Street address, if available, or other description

 

 

 

Q Duplex or multi-unit building
CJ Condominium or cooperative

 

Case number (# known), 19-03448-CL7

 

Do not deduct secured ciaims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

 

 

 

 

entire pro ? rtion you own?
( Manufactured or mobile home Property Po! ¥
CJ Land $ §
C) investment property Describe the nature of hi
- iP God . cri nature of your ownership
city State "ZIP Code O) Timeshare interest (such as fee simple, tenancy by
Q) other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
() Debtor 4 only
County U debtor 2 only
(J Debtor 1 and Debtor 2 only Q) Check if this is community property
CJ At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 0.00
you have attached for Part 1. Write that number here. .................::ccccccsssescccesssenaeeeeeserseuereseeeessuseeeuccsusesensetesene® >

he Describe Your Vehicles

 

 

 

| Do you own, lease, or have tegal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

UO No

hd Yes

3.1. Make: __2006
Model: Acura
Year. TL
Approximate mileage: _ 169750

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Mode!:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/8

Who has an interest in the property? Check one.
(2 Debtor 4 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 onty

wi At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
L) Debtor 1 only

CL) Debtor 2 only

CJ Debtor 7 and Debtor 2 only

(J At teast one of the debtors and another

U Gheck if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 5000.00 ¢ 5000.00

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 8 of 53

 

Debtor 4 ay Rosa
First Name Middie Name Laat Name
33, Make: Who has an interest in the property? Check one.
Model: () Debtor 1 only
Year: LI Debtor 2 only

Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

(J Debtor 1 and Debtor 2 only
U1 At teast one of the debtors and another

(J Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

U) Debtor 4 only

(J Debtor 2 only

(2 Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

Ui Check if this is community property (see
instructions)

Case number (inowr_19-03448-CL7

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, persona! watercraft, fishing vessels, snowmobiles, motorcycle accessories

Mi No

UO Yes

4.4. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

42, Make:
Model:
Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
QO) Debtor 1 only

(2 Debtor 2 only

(U) Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

(J Debtor 1 only

2 Debtor 2 only

(2 Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

(2 Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

__ 5000.00

 

page 3

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc45 Pg. 9o0f53

Debtor 1 Ray Rosa Case number (rknown_19-03448-CL7

First Name Middle Name Last Name

iiss Describe Your Personal and Household items

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

of the
Do you own or have any legal or equitable interest in any of the following items? portion you own?
Do not deduct secured claims
or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
G Ne joo nein em ne - wee - - — weenie een
Yes. Describe......... Sofa (2), Bed (4), Armoire, dresser (2), nightstand, desk, chair (3) $ 1,500.00
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
C) No ce ce coe sonnets sn nny
Wi Yes. Describe. ......... Color TV 36" (3), PS4, PS4 games, DVD § 750.00
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
a) No en a
CQ) Yes. Describe. ......... $
‘
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
a No ~ — nnn ean nen
Yes. Describe. .........Baseball Gear, helmet, bat, glove, balls, tee, net '$ 500.00
10. Firearms
Exampies: Pistols, rifles, shotguns, ammunition, and related equipment
No . on . sono
Q) Yes. Describe.........: ig
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
U2 No .
Yes. Describe. ........:suits, shirts, pants, shoes, coats ig §00.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
No “ . :
Yes. Describe rings (3), costume jewelry, watch '$ 1,250.00
13.Non-farm animals
Examples: Dogs, cats, birds, horses
C} No ocr cnet
( Yes. Describe §
14. Any other personal and household items you did not already list, including any health aids you did not list
LJ No _.
a Yes. Give specific Christmas Decorations, Easter decorations, Halloween decorations, toys, trophies $ 615.00
information............... : _. TT
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 5 115.00
for Part 3. Write that murmber Were 0. cece cceeeeeesssneeese sens sescasunnse se sscensunvesssunepecasuasesisensessseeseesneeetensnpapsesiopueseesuneesess »>

 

 

 

Official Form 106A/B Schedule A/B: Property page 4

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc45 Pg. 10 o0f 53

 

 

 

Debtor 1 Ray Rosa Case number (tknown_19-03448-CL7
First Name Middie Name Last Name
So Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
OQ) No
AD Yes cenneninnenettnnnnnnpenuneinanentninnteintitietnsinisitniininnieiinitninninienieieuites Cash: $ 500.00

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OQ No

wi YES... eee Institution name:
17.1. Checking account: BBVA Compass Bank $ 2500.00
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account. $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $

18. Bonds, mutual funds, or publicly traded stocks

Examples: Bond funds, investment accounts with brokerage finns, money market accounts

wi No

CD Yes. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in

an LLC, partnership, and joint venture

w No Name of entity: % of ownership:

C) Yes. Give specific %

information about
them. 00.0.0 %
% $

 

Official Form 106A/B Schedule A/B: Property page 5

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc45 Pg. 110f 53

Debtor 1 Ray Rosa Case number (rinom_19-03448-CL7

First Name Middle Name Last Name

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

W No

C) Yes. Give specific Issuer name:
| information about
them. ....0.cccc $

 

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1] No
O) Yes. List each
account separately.. Type of account: Institution name:
401(k) or similar plan: $
Pension ptan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

Q) No

wf VOB eee Institution name or individual:
Electric: $
Gas: $.
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: Neal McFarlane $ 4100.00
Telephone: $
Water: $
Rented furniture: $
Other: $

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
MA No
i  ( Issuer name and description:
$
$

 

Official Form 106A/B Schedule A/B: Property page 6

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 12 of 53

Debtor 1 Ray Rosa Case number (if known), 19-03448-CL7
First Name Middle Name Last Name

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

wi No
DD Yes occ eeecccccccccccssssseeecseeee

institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

25. Trusts, equitable or future interests in property (other than anything fisted in line 1), and rights or powers
exercisable for your benefit

| SA No

(2 Yes. Give specific
information about them. .. '$

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: \nternet domain names, websites, proceeds from royalties and licensing agreements

M4 No

C) Yes. Give specific
information about them.

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

W No

O Yes. Give specific ! ee ce oe ne erent :
information about them. .. i)

 

 

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
i No

( Yes. Give specific information
about them, including whether :
you already filed the returns i ‘State:
and the tax years. ..............

Federal: $

Local:

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Wi No

Cl Yes. Give specific information. ............ |

 

 

 

 

 

| Alimony: $
Maintenance: $
Support: $
Divorce settlement $
. Property settiement $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
w No
(2 Yes. Give specific information. ........ : :

 

Official Form 106A/B Schedule A/B: Property page 7

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc45 Pg. 13 of 53

Debtor 1 Ray Rosa Case number (rinown_19-03448-CL7
First Name Middle Name Last Name

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

Wi No

UC) Yes. Name the insurance company — Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No
UJ Yes. Give specific information.............

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

@ No

Q) Yes. Describe each claim...

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

wi No
() Yes. Describe each claim... :

 

35. Any financial assets you did not already list

Gf No

( Yes. Give specific information... is

 

 

 

36. Add the dollar value of alt of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number Were cece cccesssccssescssesssssspuenenecosscasevuunnneanennesesssesirtssanenceneanentnnarnnanesesstensenipnanetnssisacacee > $ 7100.00

 

 

 

ia Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
A] No. Go to Part 6.
CQ) Yes. Go to fine 38.

 

Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
38. Accounts receivable or commissions you already earned

B No i co .

QO) Yes. Describe
5

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

M4 No

C) Yes. Describe....... i.

 

Official Form 106A/B Schedule A/B: Property page 8

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 14 0f 53

 

 

Debtor 1 Ray Rosa Case number (known) 19-03448-CL7
First Name Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

MH No

C) Yes. Describe... $

 

 

41. Inventory
1] No rm oy
C) Yes. Describe... $

basen se ne note unnaineesa dnaececeatnmet

 

42. Interests in partnerships or joint ventures

Wi No

Od Yes. Describe...... Name of entity: % of ownership:
% $
%
% $

 

had

 

43. Customer lists, mailing lists, or other compilations
No
C) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

CJ No
C2 Yes. Describe...)

 

 

44. Any business-related property you did not already list
Wf No

C) Yes. Give specific
information .........

 

 

 

 

 

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that number here .......... ceceeeeeeeeeunaneconseesseutuuanassnneeeeeeetusnnnuaneteseecsstennneeeet > OT

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Qwn or Have an Interest In.
{f you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
4 No. Go to Part 7.
CQ Yes. Go to line 47.

 

Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
47. Farm animals

Examples: Livestock, poultry, farm-raised fish

wf No

OD Ves. eee ; ~ eens
8

 

Official Form 106A/B Schedule A/B: Property page 9

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc45 Pg. 15 0f 53

Debtor 1 _Ray Rosa Case number grimown)_19-03448-CL.7

First Name Middie Name Last Name

48. Crops—either growing or harvested

 

bf No |
C) Yes. Give specific | |
information. ............ } i §$

I
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No
CD Yes. ceccccsseee
| $
50. Farm and fishing supplies, chemicals, and feed
a No
O VOS.ecceeiee, — ~ |
| Js
51. Any farm- and commercial fishing-related property you did not already list
No _
O) Yes. Give specific [ - i
information. ............ i 1 §
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6, Write that mumber mere occ cccccccscssssecssssceeevessuuvessuttsanssnvsestsvssssssssososevesseessesbaseaseeceseseeseteeetelttt cbse > a
} rare 7: ES All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
& no
Cl Yes. Give specific | §
information. ............ $
$
54. Add the dollar vatue of all of your entries from Part 7. Write that number Were oo oocccccccccccccccccccccccccceeeeeeeccceccecc ee. > $=.
ee us the Totals of Each Part of this Form
55. Part 1: Total real estate, Hime 2.0 scccsssscsssssnssnesneseetnttnsnensssasestntssiesestetseuseiitetttt eC > s_——sCi*d.00
56. Part 2: Total vehicles, line 5 $ 5000.00
57. Part 3: Tota! personal and household items, line 15 $ 5,115.00
58. Part 4: Total financial assets, line 36 $ 7100.00
59. Part 5: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, tine 52 $ 0.00
61. Part 7: Total other property not listed, line 54 +$ 0.00
62. Total personal property. Add lines 56 through 61. .......0.0........ $ 17,21 5.00; Copy personal property total > + § 17,215.00
63. Total of all property on Schedule A/B. Add line 55 + lime 62.............cccccccccssssesssccsssesesesesvvssectsssessesessrssesesseseseseeseeseeeee $ 17,215.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 16 of 53

Fill in this information to identify your case:

Debtor 1 Ray
First Name Middle Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: Southern

Case number _19-03448-CL7 CJ Check if this is an
(Ht known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt oaitg

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

OQ) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Mi You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and tine on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Capy the value from Check only one box for each exemption.
Schedule A/B
description: Personal Household sg 5115.00 Os
Line from wi 100% of fair market value, up to
Schedule A/B: 57 any applicable statutory limit
sesarption: Financial Assets § 7100.00 Q¢
Line from 58 Wi 100% of fair market value, up to
Schedule A/B: ~~ ___ any applicable statutory limit
Scsaription: Vehicles $ 5000.00
Line from bl 100% of fair market value, up to
Schedule A/B: 56 any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
W No
C) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

OQ) No
OQ Yes

Official Form 106C. Schedule C: The Property You Claim as Exempt page 1 of 2

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 17 of 53

 

 

 

Official Form 106C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Ray Rosa Case number (¢imown_19-03448-CL7
First Name Middle Name Last Name
Ee Additional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief
description: $ Os
Line from U2 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Os
Line from CL] 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from OQ) 100% of fair market value, up to
Schedule A/B:. ——— any applicable statutory limit
Brief
description: $ Os
Line from (2 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: §. Os
Line from QD 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from LQ 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: § Cis
Line from (CY 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description: §. Os
Line from C1 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $. Os
Line from (J 100% of fair market value, up to
Schedule A/B:. ———— any applicable statutory limit

 

Schedule C: The Property You Claim as Exempt page 2 of 2

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc45 Pg. 180f 53
Fillin this information to identify your case:

Rosa

Last Name

Ray

First Name

Debtor 1
Middle Name

 

 

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the. Southern District of CA
(State)

19-03448-CL7

Case number

{If known) (3 Check if this is an

amended filing

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

12/15

1. Do any creditors have claims secured by your property?
(2 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

wf Yes. Fill in all of the information below.

ian List All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: Column A Column B Column C
| 2. List all secured claims. !f a creditor has more than one secured claim, list the creditor separately amount of claim ‘Value of collateral Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the that'supports this _ portion
As much as possible, list the claims in alphabetical order according to the creditor’s name. value of collateral. claim if any
[2.4 Describe the property that secures the claim: $. 18,316.38 ¢ 5,000.00
: Creditors Name M T
PRA Receivables oney Loaned. 2006 Acura TL V-6 Sedan
Number Street
10 Orchard St Suite 100 As of the date you file, the claim is: Check all that apply.
Q Contingent
Lake Forest CA 92630 QO Unfiquidated
| City State ZIP Code C2 Disputed
| Who owes the debt? Check one. Nature of lien. Check all that apply.
(J Debtor 1 only (CJ An agreement you made (such as mortgage or secured
C2 debtor 2 only car loan)
(2 Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic's lien)
( Atleast one of the debtors and another C1 Judgment lien from a lawsuit
QO) other (including a right to offset)
QO) Check if this claim relates to a
community debt
'_,.Date debt was incurred ____.__Last 4 digits of account number no ee eeenentenenn
2.2 Describe the property that secures the claim: $ $ $.
; Creditor's Name
Number Street _
As of the date you file, the claim is: Check all that apply.
im Contingent
LJ unliquidated
City State ZIP Code C pisputed
Who owes the debt? Check one.

C) Debtor 1 only

(2 Debtor 2 only

2 Debtor 1 and Debtor 2 only

(C) Atleast one of the debtors and another

) Check if this claim relates to a
community debt

Date debt was incurred

Nature of lien. Check all that apply.

O) An agreement you made (such as mortgage or secured
car joan)

Q Statutory lien (such as tax lien, mechanic’s lien)

O Judgment lien from a lawsuit

QI Other {including a right to offset)

Last 4 digits of account number

 

Add the dollar value of your entries in Column A on this page. Write that number here: i 18 316.39

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of _\_

 
 

C - APS BIT OO Onion DOBAMONSNE0 OF - -
See to0saaaCL7 ‘Hisdoe24ne Enered oB/2o/19 10.26:49 bocte By! 1¥cf'Si°

aa) ed ee eee esate EI

 

 

 

 

 

 

Debtor 1
‘Fest Narns Last Neme
Oebtor 2
(Gpouee, f Hing) Fest Nene Middle Name Laet Name
United States Bankruptcy Court for the: Southem District of California a
19-03448-CL13 Check ff this is an
on emended ing
Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 1215

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY ctalms and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim, Also llet executory contracts on Schedule
AB: Property (Official Form 106A/8) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule 0: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the jeft. Aitach the Continuetion Page to thie page. On the top of
any additional pages, write your name and case number (if known).

Eee u- All of Your PRIORITY Unsecured Claims

- 4. Do any creditors have priority unsecured claims against you?

‘ CA No. Go to Part 2.

| Yes. . 7

2 List ail of your priority unsecured claims. f'a creditor has more than one priority unsecured claim, fist the creditor separately for each claim. For

‘ each claim fisted, identify what type of claim it is. fa claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As m as possible, list the claims in alphabetical order according to the creditor's name. if you have more than two priority
unsecured claims, fil out the Continuation Page of Part 1. If more than one. creditor holds a particular claim, list the other creditors in Part 3.

' (For an-explanation of each type of deim, see the instructions for this form in the instruction booklet )

 

2.4

 

 

 

 

 

 

 

internal Revenue Service Last 4 digits of account number 0 6 8 6 $ 1.008 1.008 _0.00.
Craditor's Name
PO Box 7346 When was the debt incurred?
Number Street
As of the date you file, the claim ts: Check all that apply.
Philadelphia PA 19101
I ~ = Sule BP Cote oy oaneen
Who incurred the debt? Check one. Disputed
44 Debtor 4 onty 0
: Q Debtor 2 onty Type of PRIORITY unsecured cisim:
_ D1 Debior + and Debtor 2 onty C2 Domestic support obligations

(2 Atteast one of the debtors and another a Taxes and certain other debts you owe the government
CQ) Check If thie claim is for a community debt =). cigims for death or personal injury while you were

 

 

 

 

 

 

 

is the claim subject to offset? Intoxicated
Gi no C1 other. Specify
Q ves

2

—_ Last

pa} Nan 4 dighs of account number CF $ $
: When was the debt incurred?
; Number Steet
i As of the date you file, the claim ts: Check af that apply.
OQ) Contingent
: Tay Stale AP Code DO) unliquidated
| Who incurred the debt? Check one. C2 disputed
: (J Debtor 1 only
Oo 2 onty Type of PRIORITY unsecured claim:

2 Domestic support obligations
QO) Taxes and certain other debts you owe the government
2 claims for death of personal injury while you were

CI Debtor 1 and Debtor 2 only
C2 At least one of the debtors and another

 

OC Check if this claim is for a community debt intoxicated
is the claim subject to offset? 2) other. Specity
: Q) No

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page vor _' 3

 

 
 

Case 19-03448-Ct7 Filed 09/19/19 - Entered 09/20/19 09:03:49
Case 19-03448-CL7 Filed 06/24/19 Entered 06/25/19 10:49:49

Oabtor t

Rosa

 

Fratene Widdie Narn

Lest Meme

PERE vou prionsry unsecured Ciaims — Continuation Page
| After listing any entries on this page, umber them beginning with 2.3, followed by 2.4, and £0 forth.

 

 

 

 

 

 

 

Case number g 2

Doc 45 Pg. 20 of 53°
Doc 16 Pg. 20 of 51

19-03448-CL13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gly Sissi Code
i Who incurred the debt? Check one.
i C2 Debtor 1 only
: (2 Debtor 2 only

! (0 Debtor 1 and Debtor 2 only
i ( At least one of the debtors and another

C2 Check if this claim is for a community debt

ts the claim subject to offset?
OQ No
(0 ve

Official Form 106E/F

As of the date you file, the claim Is; Check ail that apply.

Contingent
2 Untiquidated
C) Disputed

Type of PRIORITY unsecured claim:

QO Domestic support obligations

Q Taxes and certain other debts you owe the government

(Claims for death or personal injury while you were
intoxicated

CD other. Spacity

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

amourt .
Last 4 digits of account number $. §. 8
Fiarty Creaiors Name i" PURO an —
When was the debt incurred?
Number Street
As of the date you file, the claim ie: Check all that apply.
{) Contingent
: Cty State -P Code  Untiquidated
Q Disputed
Who Incurred the debt? Check one.
C2 Debtor 1 only Type of PRIORITY unsecured claim:
C2 Debtor 2 onty c .
: C2 Debtor 1 and Debtor 2 only 5° and peer thee the
‘Atleast one of the debtors and another axes and certs debts you owe the governmne
© Claims for death or personal injury while you were
Ci Check #f thie ciaint is for a community debt intoxicated
* C1 Other. Specify
is the claim subject to offset?
: C2 No
O yes
i a Last 4 digits of accountnumber SF § $
: Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Chack all that apply.
QO) Contingent
Gy State ZAP Code QO Unfiquidated
: OQ) Disputed
; Who incurred the debt? Check one.
: (2 Debtor 1 only Type of PRIORITY unsecured claim:
i © Debtor 2 D b chlioss
Ch bebo ant tir 2h a Taxes and certain other debts owe the government
C1 Atieast one of the debtors and another 0 we
! Claims for death or personal injury while you were
:
5 od
CJ Check if this claim is for a community debt oe
is the claim subject to offaet?
0 wo
i © ves
: Last 4 account number § $ $
When was the debt Incurred?
Number Streat

 

 

 

 
—~ ——~€ase 19-03448-Ct7~- Fited-69/19/49 —Entered 69/20/19 09:03:49 Doc45 Pg. 21 + of 93 om
Case 19-03448-CL7 Filed 06/24/19 Entered 06/25/19 10:49:49 Doc16 Pg. 21 of 51

Debtor Rosa 19-03448-CL13
' Ray illite Nerne Cast Meme

FEET ict an of your NONPRIORITY Unsecured Ciaime

Cane number u

 

 

 

3. Do any creditors have nonpriority unsecured claims against you?

q

Yes

gfe, Tou nave nominate rportin ae par. Sulit i fom te out wn your oer sani.

va ‘Liat ail of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if # creditor has more than one
- Ronprionty unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of cisim itis. Do not Het claime already =
‘included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.if you have more then three nonpriority unsecured

' Claiene Mt out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EI Accounts Receivabies Consultants Last 4 digits of account number 4 4 9 5 : 4,400.00
Nonprionty Creditors Name nen enone!
! 244 Highland Cross Drive Suite 110 When was the debt incurred?
Number —s Street
Houston Tx 77073
City Stats “ZP Code As of the date you file, the claim is: Check ali that apply.
Contingent
i Who Incurred the debt? Check one. CO) unsiquidated
(Ai Debtor 1 onty C1 disputed
: CO Detter 2 only
TJ Debtor 1 and Dettor 2 only Type of NONPRIORITY unsecured claim:
(2 At least one of the debtors and another CO Student sans
Q arising out of agreement or divorce
CO Check If this claim is for a community debt teat cd not ort os priory clio
ts the clabn subject to offset? (Debts to pension or profit-sharing plans, and other similar debta
2 No @ other. Specify Collection
OC) Yes
| Alistate Insurance Company Last 4 digits of account number 30 2 6 $ 4,920.17
Nonpsiority Creditors Neme When was the debt incurred? :
PO Box 55156
Number Street
Boston MA 02205 As of the date you file, the claim Is: Check all that apply.
Cay State ”FiP Code Qe
| Who Incurred the debt? Check one. O) Uniiquidated
i Debtor 1 onty CD Oieputad
Oe str 2 oni Type of NONPRIORITY unsecured claim:
C1 Atieast one of the debtors and another Student loans
| Check if thie claim is for a community debt a Pena thd ne port so prionty clean "ciaime *
ts the claim subject to offest? (C2 Debits to pension or prafit-eharing plans, and other similar debts
@ No ° @ Other. Specify Deficiency Balance
O Yes
E | Attias LLC Last 4 ofeccountnumber
Acquisitions ne — $ 1,071.38
i 294 Union Street wnen incurred? .
i Number Sweet
Hackensack NJ 07601 .
we Saw —_— As of the date you file, the cisim is: Check ail that apply.
C2 Contingent
Who Incurred the debt? Check one. OO un
Gf Debtor 1 only Q Unliquidatad
C2 Debtor 2 onty '

(2 Debtor 1 and Debtor 2 only
i (2 At least one of the detiors and another

C2 Check if this claim is for a community debt

is the claim subject to offeet?
@ No
O yes

Official Form 106E/F

Type of NONPRIORITY unsecured claim:

C2) student ioans

2 Obligations arising out of a separation agreement or divorce
that you did not report as priority claime

(Debts to pension or profit-sharing plans, and other similar debte

Schedule E/F: Creditors Who Have Unsecured Claims page 2 ot 13

 

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19-69:03:49 Doc45 Pg.220f53 —-  ——
Case 19-03448-CL7 Filed 06/24/19 Entered 06/25/19 10:49:49 Doci6 Pg. 22 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rosa 19-03448-CL13
Debtor 4 Ray _ was core Case number (inom,
FRB va vowrmionrry uneecird cnime—contnentin Page
| After listing any entries on this page, number them beginning with 44, followed by 4.5, and so forth. Total clei
DEPT OF EDUCATION/NELNET Last 4 digits of account number XX XX s_3,820.00:
: Nonpriotity Crediior’s Name
' PO BOX 82561 When was the debt incurred?
Lincoln Srest NE 68501 As of the date you file, the claim is: Check all that apply.
: Cay State ZiP Code O contingent
O untiquidated
Who incurred the debt? Check one. C2 bieputed
i Gd Debtor 1 only
i C2 Debtor 2 onty Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 onty & student loans
(2 At least one of the debtors and another C1 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
C2 Check #f this clakn is for a community debt (2 Debts to pension or profi-shering plane, and other sirritar debes
is the claim subject to offset? C2 otner. Specify
@ No
CQ ves
DEPT OF EDUCATION/NELNET Last 4 digits of account number XX XX s_9,457.00.
Nonpriority Creditor's Neme
PO BOX 82561 When was the debt incurred?
Lincoln Street NE 68501 As of the date you file, the claim is: Check ail that apply.
i Gay Siste GP Code C) Contingent
Who incurred the debt? Check one. q Dinputed
Debtor 1 onty
C) Debtor 2 onty Type of NONPRIORITY unsecured claim:
©) Debtor 1. and Debtor 2 only ee
(1 Atleast one of the debtors and another 12 Obigations arising out of a separation agreement or divorce thet
i Checs you did not report as priority claims
a ¥ this claim le for a community debt ©) Debts to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? C2 other. Specity
@ No
i QO Yes
3 681.00.
KAY JEWELERS/GENESIS Lest 4 digits of sccount mumber XX XX
Nonpriortty Creditors Name
: 15220 NW GREENBRIER, STE 200 When was the debt incurred?
Beaverton OR 97006 As of the date you file, the claim Is: Check all that apply.
Gy State ZiP Code O Contingent
§d Debtor 1 only
: QO) Debtor 2 only Type of NONPRIORITY unsecured claim:
U} Debio and Debtor 2 onty O susent toans
: AAt least one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
4 you did not report as priority claims.

D Cheek # this clakn Is for » community debt

Is the claim subject to offset?

Wd No
C) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims page “! of

(2 Debts to pension or profit-sharing plans, and other similar debts
1 otter. Specify Credit Card

 

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 69:63:49 Doc45 Pg. 23 of 53
Case 19-03448-CL7 Filed 06/24/19 Entered 06/25/19 10:49:49 Doc16 Pg. 23 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtors Ray Rosa Case number tum, 19-03448-CL13
Fist Nome tiddie Name Test Name
BE can crc cerns cine — conten roan
| After isting any entries on this page, suniber them beginning with 4.4, followed by 4.5, and 80 forth. Total clake
WESTLAKE FINANCIAL SVCS Last 4 digits of account number 7 X X X_ $ 16,290.00:
Nonpriority Creditor’s Neme
| 4751 WILSHIRE BLVD When was the debt incurred?
i Number ‘Street
Los Angeles CA 90010 As of the date you file, the claim Is: Check all that apply.
wy Stale iP Code C1 Contingent
0 uniiquidated
Who incurred the debt’? Check one. (Disputed
! @@ Debtor 1 only
(2 Dedtor 2 onty ‘Type of NONPRIORITY unsecured claim:
1 Debtor + end Debtor 2 only Os ‘oane
; ‘At least one of the debtors and another C2 Obtigations arising out of a separation agreement or divorce thet
| Check if this claim ts for a community debt OO ene pot ss pee ome
i Debts to pension or profit-sharing plana, and other similar debts
‘ Wno
CJ Yes
LJ SDG&E Last 4 digs of account number 2 6 3 0 $_ 1,895.26
‘ Nonpriorty Gredhors Name
| _6875 Consolidated Way When was the debt incurred?
: Number Street .
San Diego CA 92121 As of the date you file, the claim ts: Check all that apply.
tay ‘State ‘ZIP Code O) Contingent
Who incurred the debt? Check one. Ol ted
Wd Debtor 7 only
: 0) Debtor 2 onty Type of NONPRIORITY unsecured claim:
| Qoaetenee ze Ost
one and (2 Otsgations arising out of a separation agreement or divorce that
you did not report a8 priority claims
: Cl Check W thie claim te for a ny debt (2 Debts to pension or profit-sharing plens, and other siniiar debts
is the claim subject to offest? 4 Other. Specify Utility
if No
: C) ves
LJ} 5 272.66
Alltran Financial LP Last 4 digits of account number 4 1 7 3 eee
: Nonprlority Creditor’s Neme
i PO Box 722901 When was the debt incurred?
Houston Tx 77272 As of the date you file, the claim is: Check aif that apply.
Chy Stake ZP Code C} Contingent
CO Uniiquidates
Who incurred the debt’? Check one. C2 Disputed
fl Debtor ¢ only
C Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only Qs loane
O) Atleast one of the debtors and enother OQ Obligations arieing out of a separation agreement or divorce that
; O Check If thie claim is for a community debt you did not report as priority claims
(2 Debts to pension or profit-sharing plans, and other simiar debts
is the claim subject to offset? @ Other. Specity Credit Card
; W@ no
OC Yes
S13
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of__-

 

 

 
 

Case 19-03448-CL7 Filed 09/19/49 Entered 09/20/19°89:03:49 Doc45 Pg. 24 0f53 —
Case 19-03448-CL7 Filed 06/24/19 Entered 06/25/19 10:49:49 Doc16 Pg. 24 of51

Debior1 Ray Rosa

Fix tieme Middie Neme tact Name

Case number (ice), 19-03448-CL13

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"After listing any entries on this page, number them beginning with 44, followed by 4.5, and so forth. Total clei -
NAVIENT Last 4 digits of account number XX X X_ $12,493.00
Nonpriority Creditor's Name
PO BOX 9500 When was the debt incurred?

Wilhes Barre. PA 48773 As of the date you file, the claim ls: Check ail thet apply.
wow Stale “ZP Code O contingent
C2 Untiquidated
Who incurred the debt? Check one. a Disputed
@ Debtor 1 only
C] Debtor 2 only Type of NONPRIORITY unsecured claim:

2 Debtor 1 and Dettor 2 only @f susiont loans

C1 Atleast one of the debtors and another C2 cpngations arising out of a separation agreement or divorce that

you did not report as priority claims
C1 Check if this claim is for a community debt (Debts to pension or profiteharing plans, and other similar debts
ts the claim subject to offset? C2 otner. Specify.

No

: Cl Yes

LO caver Last 4 digits of account number XX xX X_ $ 12,493.00

PO BOX 9500 When was the debt incurred?

Number Street -
Wilkes Barre PA 18773 AS of the date you file, the claim Is: Check all that apply.

Cy Stats “GiP Code OQ) Contingent

C3 Uniiquidated

: WF Debtor 1 onty

C3 Debtor 2 only Type of NONPRIORITY unsecured claim:

: Debtor 1 and Debtor 2 onty @ sucent toans

C1} At least one of the debtors and another 2 Obtigations arising out of a separation agreement or divorce that

: you did not raport as priority claims

i C2 Check it thie clei ts for a communty debt CJ Debts to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? C2 otner. Specify
@ no
Cl Yes

3 14,773.00
NELNET/EDUCATION FINANCIAL Last 4 digits of account number XX XX
: Nonpriority Creditors Neme
| PO BOX 82561 When wes the debt incurred?
Lincoln Steet NE 68501 As of the date you file, the claim is: Check al thet apply.
Oy Stete ZiP Code 2 Contingent

OC uUntiquidated

Who Incurred the debt? Check one. (0 Disputed

i §@ Debtor 1 only

: C2 debtor 2 onty Type of NONPRIORITY unsecured claim:

(2 Debtor 1 and Debtor 2 only © student cane

(2) At least one of the debtors and another T] Obligations arising out of a separation agreement or divorce that

i you did not report as priority claims
OC Check if this claim is for a community debt C) bette to o ing plans, and olher debts
te the claim subject to offset? O other. Specify
No
CJ Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Clakns page Soe 13

 

 

 
 

Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc45 Pg. 25 of 53
Case 19-03448-CL7 Filed 06/24/19 Entered 06/25/19 10:49:49 Doc16 Pg. 25o0f51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Ray _ Rosa Case number yin 19-03448-CL 13
Fist ieme ide Nome Tani Name
PRE vo orrrsonsr unsecure cats — Contnaton Page
| After ating any entries on this pege, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
NELNET/EDUCATION FINANCIAL Last 4 digits of account number _X_ XX _ X_ s 10,000.00:
Nonpriority Creditor’s Name.
‘ Number Sweet .
Giy State “ZIP Code O) Contingent
OC) Untiquidated
Whe incurred the debt? Check one. Q Disputed
: &F Debtor 1 onty
i Ci Debtor 2 only Type of NONPRIORITY unsecured claim:
© Debtor 1 and Debtor 2 only © student loans
0 Atleast one of the debtors and another (2 Objigations arising out of a separation agreement or divorce that
you did not report as priority claims
QO Check tf this claim is for a community debt OD Dette to pension or plans, and other simiar debts
Semin munect to one? OQ other. Specity
No
: QO ves
LJ NELNET/EDUCATION FINANCIAL Last 4 digits of account number XXX X_ s_7,806.00
| PO BOX 82561 When was the debt incurred?
Lincoln NE 68501 As of the date you file, the claim is: Check ail that apply.
‘ Chy “State ZiP Code O) contingent
&@ Debtor 1 only
C2 Debtor 2 only Type of NONPRIORITY unsecured claim:
O) Detor 1 and Detter 2 only © susdent wens
: (1 At feast one of the debtors and another (2 obagations ariaing out of a separation agreement or divorce that
: you did not report a8 priority claims
j 0 Check i thie claim is for a community debt (2 Debts to pension or profit-sharing plans, and other similar debts
Sen ntectto onvers QQ other. Specify
No
QO Yes
LJ 520.00
$
| TD BANK USA/TARGETCREDIT Last 4 digits of sccount number XX x x
i Nonprionty Creditors Name
' PO BOX 673 When was the debt incurred?
; Number Sweet -
Minneapolis MN 55440 As of the date you file, the claim ls: Check ai! that apply.
Gay Stole "ZP Code C2 Contingent
unliquidated
Who incurred the debt? Check one. CQ) pisputed
@ Debtor 1 only
C3 Dattor 2 only Type of NONPRIORITY unsecured claim:
C Debtor 1 and Debtor 2 only 2 student loans
(2 At least one of the debtors and another QO obscat ‘eing out of a Jon agreement or 6 ont
you did not report as priority cisins

OC Check # this claim Is for a community debt

Is the claim subject to offset?
W@W No

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

C2 Debts to pension or profit-sharing plans, and other similar debts
@ other. Specity Credit Card

j~
a
we

 

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 26 of 53
Case 19-03448-CL7 Filed 06/24/19 Entered 06/25/19 10:49:49 Doci6 Pg. 26 of 51

 

 

 

 

 

 

 

 

 

 

Debtor 1 Ray Rosa Case number ytuun, 19-03448-CL 13
First Name “Waddie Naren Tost Newwe
Your NONPRIORITY Unsecured Claims — Continuation Page
Comcast Communications Laat 4 digits of account number 8 7 7 7 s__590.87°
Nonpriority Creditors Name
PO Box 660618 When was the debt incurred?
: Gy State ZiP Cade C2 Contingent
CO Untiquidates
Who incurred the debt? Check one. QO) Dicputed
i fad Debtor 1 only
C2 Debtor 2 onty Type of NONPRIORITY unsecured claim:
: C2 Debtor 1 and Debtor 2 only 2 student loans
: C2 At icast one of tha debtors and another C2 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C2 Check f this claim Is for a community debt

(2 Debts to pension or profit-sharing plans, and other simier debts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

is the claim subject to offset? @ other. Specity Closed Account
Wn
0 Yes
Department of Education Last 4 digits of account number & 3) X= X_ 310,011.80.
Nonprioty Creditors Name
1 Number Street
| Lincoin NE 68506 As of the date you file, the claim ts: Check ali that apply.
Chy State DP Code Q contingent
Who incurred the debt? Check one. a Disputed
dl Debtor 1 onty
O) Debtor 2 onty Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only © student loans
C1 Atieast one of the debtors and another 2 Obligations arising out of a separation agreement or divorce that
: you did not report as priority claims
\ UI Chock ¥ thie ie fora y debt CG Debts to pension or profit-sharing plans, and other similiar debts
/ fine
; Yee
3 4,905.00
Department of Education Last 4 digits of account number 5 8 x Xx ee
: Nonpriority Creditors Name
| 124 South 13th street When was the debt incurred?
| Lincoin NE 68506 As of the date you file, the claim is: Check all that apply.
Gy Stale ZP Code Q) Contingent
CO) Unliquidated
| Who Incurred the debt? Check one. O penaes
4d Debtor 1 only
| 0 Debtor 2 only Type of NONPRIORITY unsecured claim:
Q] Debtor 1 and Debtor 2 onty @ student loans
C1 Atlesst one of the debtors and another (2 Obligations arising out of a separation agreement or divorce thet
i Check ‘alen nmunit you did not report am priority chains
! a thie fora sent 1 Debts to pension or profit-eharing plans, and other similar debts
ts the claim subject to offset? C2 other. Specify
: W@W no
Q) ves
\
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims peve © at '3

 

 
———~ ——— Ease 19-63448-EL7-Filed 69/19/49 —Entered 69/20/49 09:03:49 Doc 45 Pg. 27 of 53

 

Case 19-03448-CL7 Filed 06/24/19 Entered 06/25/19 10:49:49 Doci6 Pg. 27 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rosa 19-03448-CL13
Debtor 1 Ray _ = — Case number wince! 9
Your NONPRIORITY Unsecured Claims — Continuation Page
Atlas Acquisitions Last 4 digits of account number 2 3 807.04
: Number Street .
: Hackensack NJ 07601 As of the date you file, the claim is: Check all that apply.
ww Sine ZiP Code C1) Contingent
(1 Uniiquidated
i ef Debtor 4 only
| Debtor 2 onty Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only (student loans
i OO Attaast one of the debtors and another C2 obsgations arising out of a separation agreement or divorce that
: Check tal you did not report as priority claims
a ithe is fora y debt (2 Debts 10 pension or profit-sharing plans, and other similar debts
ts the claim subject to offeet? @ one. Specity_ Collection
Wino
OD ves
Bank of America TGSLC Last 4 digits of account number 0 $39,696.09
Nonptiority Creditors Name
PO Box 83100 When was the debt Incurred?
Number Street
Round Rock Tx 78683 As of the date you file, the claim Is: Check all that apply.
iy Sisto DP Code 0) Contingent
Who incurred the debt? Check one. a Disputed
@ Debtor 1 only
Q Debtor 2 onty Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only © student tans
Cl Atteast one of the detjors and another (2 Cbnigations arising out of a seperation agreement or divorce that
you did not report as priority claims
(2 Check If this claim Is for a community debt (2 Debts to pension or plans, and other doves
@ No
C) ves
3 2,195.37
Bank of America Last 4 digits of account number 1 0 8 4_ —————
; Nonpriority Creditors Name
: Svost As of the date you file, the claim Is: Check aft that apply
Saint Louis MO 63101 you ; :
ty State iP Code C2 Contingent
OQ uUntiquidated
Who incurred the debt? Check one. O pieputed
4d Debtor + only
C3 Debtor 2 only Type of NONPRIORITY unsecured claim:
C2 Debtor 1 and Debtor 2 only OD student loans
(1 Atleast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
| 0. Check # this claim is for a community debt report ae pricey cole .
: Debts to pension or profit-sharing plans, and other similar debts
| __(bs the claim subject to offset? @ other. Specay_Executory contract-closed acct
1 ino
: Cl ves
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page te_!3

 

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 28 of 53
Case 19-03448-CL7 Filed 06/24/19 Entered 06/25/19 10:49:49 Doc16 Pg. 28 of 51

 

 

 

 

 

 

 

 

 

 

Debtor 1 Ray __ Rosa Case number grim, 19-03448-CL 13
Firat Nome ‘Widdie Neme Last Nene
Your NONPRIORITY Unsecured Claims — Continuation Page
After listing eny entries on this page, number them beginning with 44, followed by 4.5, and so forth. Total claim
Nonpriorily Creditor’s Name
| PO BOX 182120 When was the debt incurred?
: Cola , s. OH 43218 As of the date you file, the claim Is: Check all that apply.
ra Stas @P Code O Contingent
0 uniiquidated
Who incurred the debt? Check one. C2 pieputed
W@ Debtor 1 onty
C2 debtor 2 onty Type of NONPRIORITY unsecured claim:
Fy ater nd Detter 2 oy ©) student loans
At least one of the debtors and another (2 obsgations arising out of a separation agreement or divorce that
you did not report as priority claims

C2 Check if this claim is for a community debt

C3 Debts to pension or profit-sharing plans, and other simder debts

 

 

 

 

 

 

 

 

ts the claim subject to offeet? W@ otter. Specty CC debt
DW no
Q yes
Americoilect Inc Last 4 digits of account number 4 XX X_ $314.00:
| Nonpriorly Creditors Namo
MANITOWOC Wi 54220 AS of the date you file, the claim is: Check ail that apply.
Sims "BP Cade © Cconsngent
i Debtor 1 onty ,
CD Debtor 2 onty Type of NONPRIORITY unsecured claim:
U) Dethor 1 anc Dettr 2 ony Q _
Minot one of he on (CD Obsigations arising out of a separation agreement or divorce that

L} Check if this claim is for s community debt

you did not report ss priority claims
C1 Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

 

ts the claim subject to offset? &@ other. Specity_ Medical debt

W@W no

CJ Yes

$40,316.00

' CES/ACS/BANK OF AMERICA Last 4 digits of account number 9 0 x xX. a
ee When the incurred?
' 501 BLEECKER ST was the debt

Number Sweet

Utica NY 43501 As of the date you file, the claim is: Check all that apply.

Gey State ZiP Code contingent

Q Unliquidated
Who Incurred the debt? Check one. O Disputed
Md Debtor 1 only
TG Debtor 2 only Type of NONPRIORITY unsecured claim:
C2 Debtor 1 and Debtor 2 only w loans
() Atleast one of the debtors and snother ©) Objigations arising out of a separation agreement or divorce that
you did not report as priority claims

; 3 ¥ thie claim le for a community debt C1 Debts to pension or profit-sharing plans, and other simitar debts
is the claim subject to offset? (C2 otter. Specify
: WF No

CO Yes

(9 43

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page __ of

 

 
Case 19-03448-CL7 Filed 09/19/19- Entered 09/20/19 09:03:49 Doc45 Pg. 29 of 53
Case 19-03448-CL7 Filed 06/24/19 Entered 06/25/19 10:49:49 Doc16 Pg. 29 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor; Ray Rosa Cane number item, 1903448-—CL 13
Fotis — ididin Name ‘Cast Naene
fa - NONPRIORITY Unsecured Claims — Continuation Page
Midland Funding LLC Last 4 digits of account number 6 X XX s_ 1,040.00
j Nonpriontty Creditors Name debt
| PO BOX 98875 When was the debt incurred?
i Nomber Street .
; Las Vegas NV 89193 As of the date you file, the claim ie: Check ail thet apply.
: Gly Staie Zip Code © contingent
0) Uniiquidased
Who Incurred the debt? Check one. CO Disputed
| ef Debtor 4 only
: O) Debtor 2 only Type of NONPRIORITY unsecured claim:
[2 Debtor + snd Debtor 2 only Q student loans
(C} At least one of the debtors and another (2 Obiigations arising out of a separation agreement or divorce ttat
Check lel you did not report ax priority clams
i a ¥ thle is for a y debt © Detts to pension or profit-sharing plans, and other simier debte
is the claim aubject to offset? @ omer. Specty_ Credit Card debt
no
i C} ves
LVNV FUNDING LLC Last 4 digits of account number 5 XX X_ s_1,527.00°
ars Nae When was the debt incurred?
/ PO BOX 98875 wes
i Number Street .
Las Vegas NV 89193 As of the date you file, the claim is: Check all thet apply.
Gay Sule iP Code OQ) Contingent
OQ Untiquidated
Who Incurred the debt? Chack one. Q Disputed
fed Debtor 1 only
(CD Debtor 2 onty Type of NONPRIORITY unsecured claim:
© Debtor 1 and Debtor 2 only O student bane
i C1 Atleast one of the debtors and another i | Obligations arising out of a separation agreement or divorce that
; you did not report as priority claims
() Check if this claim ts for a community debt (2 Delis to penelon or plone, and other debts
; is the clakn subject to offset? @ other. Specity_Credit Card
@ no
CO) Yes ‘
|_| s_2,778.00
: DEPT OF EDUCATION/NELNET Last 4 digits of account number XX XX :
Nonpriarity Creditar’s Name the debt
| PO BOX 82561 When was incurred?
Gey Stale ZiP Code £} contingent
i C) Untiquidated
i Who incurred the debt? Check one. C2 pieputed
&d Debtor 1 only
: 0 Detitor 2 only Type of NONPRIORITY unsecured claim:
© Debtor 4 and Debtor 2 only g@ Student loans
CF Atleast one of the dabtors and another Q) Obligations arising out of a separation agreement or divorce that
i Check you did not report as priority claims
0 iF thie claim te for a ty Got (C2 Debts to pension or profit-eharing plans, and other simiar debes
j ts the claim subject to offset? OC) other. Specify
i W@ no
i C) ves
V3
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Ciaims page of _

 

 

 
Case 19-03448-CE7 ~ Filed 09/19/19 --Entered 09/207419 09:03:49 Doc45 Pg. 300f 53
Case 19-03448-CL7 Filed 06/24/19 Entered 06/25/19 10:49:49 Doc16 Pg. 30 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Feat Mame Middia Name Leet Name
PEERED vn: vonersonsry unsecure cntne — Continnton Page
_ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
ARstrat LLC Last 4 digits of account number 5 9 1 3 $_ 4,292.00°
Nonpriorty Creditors Neme .
Number Street
St Louis MO 63179 As of the date you file, the claim is: Check alt that apply.
ty Stat ZiP Code C2 Contingent
2 unliquidated
Who incurred the debt? Check one. CO dieputed
W& Debtor 1 only
1 Debtor 2 onty Type of NONPRIORITY unsecured claim:
Oy Doble an Deter 2 ont 0 student cans
At least one of the debtors and another (2 Obtigations arising out of a separation agreement oF divorce that
you did not report 23 priority claims
C1 Check if thie cteim le for a comnumity debt (C1 Debts to pension or profit-sharing plans, and other simiar debts
Is the clan subject to offeat? W@ omer. Specity Medical
W no
OQ) ves
LJ Midland Funding LLC Last 4 digits of account number 8 3 3 1- $_ 1,040.38
: Nonpriorty Creditors Name
PO Box 51319 When was the debt incurred?
: Number Street
i Cy State ZiP Code Q Contingent
| Whe Incurred the debit? Check one. 4 Olepetoa
@ Detior 1 only
O Detter 2 onty Type of NONPRIORITY unsecured claim:
1 Devan 1 at Dati 2 ony student loans
At least one of the debtors and anather (C1 Obligations arising out of a separation agreement or divorce that
Jel you did not report as priority claims
C1 Check i thie is for a community debt 2) Debts to pension of proftt-sharing plane, and other similar debts
ts the claim subject to offset? Of Other. Specity_ Credit
@ No
CI Yes
Last 4 digits of account number ;
Nonpriorty Craditor’s Neme
When was the debt incurred?
Number Sirect
As of the date you file, the claim is: Check all that apply.
Gy State iP Code 2 contingent
2) untiquidated
Who incurred the debt? Check one. (Disputed
( Dentor 1 only
CI Debtor 2 only Type of NONPRIORITY unsecured claim:
C2 Debtor 1 and Debtor 2 onty (2 student toane
(2) At tesst one of the debtore and another ) obiigations rising out of a separation agreement or divorce that
C2 Check If this ctaim is for a community debt you did not report ss priority claims .
! OQ) Debts to pension or profit-sharing plans, and other similar debts
| ts the clan subject to offset? OG other. Specify
: D2 No
Cl Yes
\e 3
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims of

 

 

 
~ -- Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 31 of 93
Case 19-03448-CL7 Filed 06/24/19 Entered 06/25/19 10:49:49 Doc16 Pg. 31 of 51

Rosa tun 19°03448-CL 13
Dabior 1 Ray ttn ame Vast tome Case munber a

Husa Add the Amounts for Each Type of Unsecured Claim

 

 

| 8 Total the amounts of certain types of unsecured ciains. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
: Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

Total.clalm
_ Total claims 6a. Domestic support obligations 6a. ss C—~—=~«.
from Part! 1, Taxes and certain other debte you owe the
, government Gb. 5 1,00
. 6c. Claims for death or personal injury while you were
intoxicated 6c. ¢ 0.00
. 6d. Other. Add all other priority unsecured claims.
Write that amount here. 8d. +5 39,966.00
6e. Total. Add lines 6a through 6d. Ge.
. $ 39,966.00
Total claien
"Total claims Of Student oans & 110,193.00
"from Part 2. 64 obtigations artsing out of a separation agreement
P - or divorce that you did not report as priority 0.00
claims & S$
_ Gh. Debts to pension or profit-eharing plane, and other
shnitar debts 8h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. Gi. +s 0.00
. Total. Add lines 6f Gi. j.
9 through %] 410,193.00

 

 

 

343

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 32 of 53

Fill in this information to identify your case:

Debtor Ray

First Name Middle Name

Debtor 2
(Spouse ff fing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of CA

(State)
1
emer 9-03448-CL7 (2 Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/445

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do you have any executory contracts or unexpired leases?
! 0) No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
@ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

Person or company with whom you have the contract or lease State what the contract or lease is for
21 Neal McFarlane 12 month residential lease with leashold interest
Name which debtor assumes.

 

7076 Sitio Colina
: Number Street

Carlsbad CA 92009
; City State ZIP Code

 

2.2:

a Name

 

 

Number Street

 

ou. City 5 ‘State __ZIP Code
2.3

 

Name

 

Number Street

 

oY nc ee State. ZIP Code

 

Name

 

Number Street

 

| SH Seale zIP Cade
2.5

" Name

 

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of \_

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 33 of 53

Fill in this information to identify your case:

Debtor 1 Ray Rosa
First Name Middie Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name:

 

United States Bankruptcy Court for the: Southern District of CA

(State)

Case number _19-03448-CL7

(if known)

 

C2 Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12115

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married

people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill
it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your
name and case number (if known). Answer every question.

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

Wi No
U Yes

| 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
include Arizona, Califomia, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

OD No. Go to line 3.
Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
2 No

Is) Yes. In which community state or territory did you live? CA, Tx - Fill in the name and current address of that person.

Carie Rosa
Name of your spouse, former spouse, or legal equivalent

2945 Avenida Castana

 

 

 

Number Street
Carlsbad CA 92009
City State ZIP Code

' 3. In Column 4, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
3.1
() Schedule D, line
Name ee
QO) Schedule E/F, line
Number Street (J Schedule G, line
City ~ State ZIP Code
3.2
‘i (3 Schedule D, line
lame
OQ) Schedule E/F, line
Number Street C} Schedule G, fine
Ci State ZIP Code -
3.3
O) Schedule D, line
Name —
OQ) Schedule E/F, line
Number Street (3 Schedule G, line
ZZ
City State ZIP Code

 

Official Form 106H Schedule H: Your Codebtors page 1 of A

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 34o0f 53

Fill in this information to identify your case:

Debtor 1 Ray
First Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the. Southern
Case number _19-03448-CL7 Check if this is:

 

(if known)

 

 

C3 An amended filing

(J A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MM 7 DD? YYYY

 

Schedule I: Your income

12/15

Be as complete and accurate as possible. if two married peopie are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1: Describe Employment

1. Fill in your employment

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job,
attach a separate page with
information about additional Employment status w Employed wi Employed
employers. (2 Not employed CJ Not employed
Include part-time, seasonal, or

elf-employed work.
. o_o Occupation Self Employed Teacher
Occupation may include student
or homemaker, if it applies.

Employer's name SWC Cal Coast Academy _

 

Employer's address 2945 Avenida Castana
Number Street

18029 Pacifica Ranch Road
Number Street

 

 

 

Carlsbad CA 92009 Rancho Santa Fe CA 92130
City Slate ZIP Code City State ZIP Code
How long employed there? 10 2 weeks

ee ce Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing

spouse unless you are separated.

if you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below, !f you need more space, attach a separate sheet to this form.

For Debtor 1

2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 2083.00

For Debtor 2 or
non-filing spouse

¢ _ 3700.00
+§ 0.00

 

_ 3. Estimate and list monthly overtime pay. 3. + 0.00
_ 4, Calculate gross income. Add line 2 + line 3. 4. | $2083.00

 

 

$___ 3700.00

 

 

 

Official Form 106! Schedule I: Your Income

page 1

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 35 0f 53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Ray Rosa Case number imum 19-03448-CL7
First Natne Middle Name Last Narne
For Debtor 1 For Debtor 2 or
-bon-filing spouse _
Copy Vine 4 Were. cccecccecsescesesseseesscssessessessesseesecnsceseeaceseesesseeseessecseenee >4 $2083.00 $___3700.00
_ 5. List all payroll deductions:
' $a. Tax, Medicare, and Social Security deductions Sa. § 0.00 $ 534.00
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $ 0.00
5c. Voluntary contributions for retirement plans 5c. § 0.00 $ 0.00
5d. Required repayments of retirement fund loans 5d. §$ 0.00 $ 0.00
5e. Insurance Se. § 0.00 $ 0.00
5f. Domestic support obligations 5f. $ 0.00 $ 0.00
5g. Union dues 5g. $ 0.00 $ 0.00
5h. Other deductions. Specify: 5h. +$ 0.00 +5 0.00
_ 6. Add the payroll deductions. Add lines 5a + 5b + 5c +5d+5e+5f+5g+5h. 6. § 0.00 $ 0.00
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $2083.00 $ 3166.00
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0.00 5 0.00
monthly net income. 8a.
8b. Interest and dividends 8b. §¢ 0.00 $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $ 0.00
settlement, and property settlement. 8c.
8d. Unemployment compensation 8d. §$. 0.00 $ 0.00
8e. Social Security Be. § 0.00 $ 0.00
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies. 0.00
Specify: ss. 0.00 $ .
8g. Pension or retirement income 8g. §$ 0.00 $ 0.00
8h. Other monthly income. Specify: 8h. + 0.00 +¢ 0.00
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh. 9. | ¢$ 0.00 $ 0.00

 

 

 

 

10. Calculate monthly income. Add line 7 + line 9. =
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $___2083.00}+ § 3166.00 [+ k $249.00

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

 

 

 

 

 

 

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

Specify: W.+ $ 0.00
-12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 5249.00
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. __
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
No.
Q) Yes. Explain:

 

 

 

Official Form 1061 Schedule |: Your Income page 2

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc45 Pg. 36 of 53

Fill in this information to identify your case:

Ray ean i
Firat Name Check if this is:
Debtor 2 C) An amended filing

(Spouse, if filing) First Name Middle Name Last Name
Southem CA QA supplement showing postpetition chapter 13
expenses as of the following date:

Debtor 1

 

 

United States Bankruptcy Court for the: District of

19-03448-CL7

(State)

Case number

MM / DD/ YYYY
(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12145

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
{if known). Answer every question.

ERSTE vescrive Your Household

1. Is this a joint case?

 

 

W No. Go to line 2.
C Yes. Does Debtor 2 live in a separate household?

C No

 

 

 

 

 

 

2. Do you have dependents? O No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and (@ Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent.....................2. a
Do not state the dependents’ Daughter 24 O No
names. Yes
Daughter 20 QC) No
W Yes
Son 16 QO No
W Yes
(3 No
QO) Yes
Q) No
(3 Yes
3. Do your expenses include W No
expenses of people other than

yourself and your dependents? Q Yes

Geen Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your income (Official Form 106l.) Your expenses

4. The rental or home ownership expenses for your residence. include first mortgage payments and $ 4100.00
any rent for the ground or lot. 4. ——_-—_—————_
Hf not included in line 4:
4a. Real estate taxes 4a §
4b. Property, homeowner's, or renter’s insurance 4b. $.
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4a. §

Official Form 106J Schedule J: Your Expenses page 1

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 37 of 53

 

 

 

 

 

 

 

 

 

Debtor 1 Ray Rosa Case number grinam, 1 9-03448-CL7
First Neme Middle Name Last Name
Your expenses
5. Additional mortgage payments for your residence, such as home equity loans 5. $
6. Utilities:
6a. Electricity, heat, natural gas 6a. 137.00
6b. Water, sewer, garbage collection 6b. = §$ 79.00
6c. Telephone, celi phone, internet, satellite, and cable services 6. §$ 275.00
6d. Other. Specify: éd. §$
7. Food and housekeeping supplies 7. $ 283.00
8. Childcare and children’s education costs 8. $
9. Clothing, laundry, and dry cleaning 9. $
10. Personal care products and services 10. $
11. Medical and dental expenses 1.0 §
12. Transportation. Include gas, maintenance, bus or train fare. $ 200.00
Do not include car payments. 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13.
14. Charitable contributions and religious donations 14.
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. $
15b. Health insurance 15b. §$
15¢. Vehicle insurance 5c. § 175.00
15d. Other insurance. Specify: 15d. §
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 1 «= oS.
17. Installment or lease payments:
17a. Car payments for Vehicle 1 17a. $
17b. Car payments for Vehicle 2 17>. §,
17c. Other. Specify: 17. §
17d. Other. Specify: 17d. §
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule /, Your income (Official Form 106i). 18. ¢
19. Other payments you make to support others who do not live with you.
Specify: 19. §$
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule fk Your Income.
20a. Mortgages on other property 20a. $
20b. Real estate taxes 20. §$
20c. Property, homeowner's, or renter’s insurance 20c. $
20d. Maintenance, repair, and upkeep expenses 20d. §$
20e. Homeowner's association or condominium dues 20e. §

Official Form 106J Schedule J: Your Expenses page 2

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 38 of 53

 

 

 

 

 

1 Ray Rosa number 19-03448-CL7
First Name Middle Name Laat Name
21. Other. Specify: 21. +$
22. Caiculate your monthly expenses. |
22a. Add lines 4 through 21. 22a. $ 5249.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. | § 0.00
22c. Add line 22a and 22b. The result is your monthly expenses. 220. | g 5249.00
23. Calculate your monthly net income.
. . . $ 5249.00
23a. Copy line 12 (your combined monthly income) from Schedule I. 23a.
23b. Copy your monthly expenses from line 22c above. 23b.  .§ 5249.00
23c. Subtract your monthly expenses from your monthly income.
. . $ 0.00
The result is your monthly net income. 23c. ine

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

C2 No.

(A Yes. « Explain here:
My Residential lease expires 12/31/2019 and I will be moving into a home much cheaper.

Official Form 106J Schedule J: Your Expenses page 3

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 39 of 53

Fill in this information to identify your case:

Debtor 1 Ray Rosa

First Name Middie Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the. Southern District of CA

Case number _19-03448-CL7 (State)

If kn
(If known) (J Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42115

if two married people are filing together, both are equally responsible for supplying correct information.

 

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
4 No

Q) Yes. Name of person. . Attach Bankruptcy Petition Preparers Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x Px ie x

 

 

Signature of Debtor 1 Signature of Debtor 2
Date 9/19/2019 Date
MMi DD f YYYY MM/ DD i YYYY

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49

Fill in this information to identify your case:

Rosa

Last Name

Ray

Firet Name

Debtor 1

 

Middle Name

Debtor 2
(Spouse, if filing) First Name

 

Middie Name Last Name

United States Bankruptcy Court for the: Southern District of Califomia

19-03448-CL7

Case number
(if known)

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for

 

Doc 45 Pg. 40 of 53

() Check if this is an
amended filing

Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

co Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

i Married
C) Not married

2. During the last 3 years, have you lived anywhere other than where you live now?
Q) No

bd Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1: Dates Debtor 1

lived there

Debtor 2:

(2 same as Debtor 4

25818 Orchard Knoll Ln From 1/1/2007

 

Dates Debtor 2
lived there

(2 same as Debtor 1

 

 

 

 

 

 

 

 

 

 

 

Numbe Street From
t
umber ee! To 42/14/2007 Number Street To
25818 Orchard Knoll Ln
Katy Tx 77494
City State ZIP Code City State ZIP Code
Q Same as Debtor 1 sj Same as Debtor 1
From From
Number Street Number Street
To _ To _
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

(J No
2 Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Es Explain the Sources of Your income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 1

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 41 of 53

Debtor 1 Ray Rosa Case number (inom, 9-03448-CL7

First Name Middle Name Last Name

 

 

4. Did you have any income from empioyment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
13 No
C} Yes. Fill in the details.

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check ail that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until r wages, commissions. $ 28,992.00 O prages, commissions, $
the date you filed for bankruptcy: nuses, tips a nuses, Up
| Operating a business Q Operating a business
- wi Wages, commissions, i) Wages, commissions,
For last calendar year: bonuses, tips $ 83,836.00 bonuses, tips $
(January 1 to December 31 2017 __) (2 operating a business LJ Operating a business
For the calendar year before that: wi Wages, commissions, QO Wages, commissions,
bonuses, tips 26,276.00 bonuses, tips
2016 $ et: $
(January 1 to December 31,4016 __) wi Operating a business ~~~ _ [.] Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Q) No
ll Yes. Fill in the details.

 

 

 

 

Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exciusions) exclusions)
From January 1 of current year until VA Disability ¢___— 840.00 VA Disabili $
the date you filed for bankruptcy: 5
$
For last calendar year: VA Disability $ 1,680.00 VA Disability
(January 1 to December 31,2017) $
YYYY
$
For the calendar year before that: VA Disability $ 1 584.00 VA Disability $

 

 

(January 1 to December 31,2017)
wy

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 42 of 53

Debtor 1 Ray
Fast Name

Middle Name

Last Name

Rosa

Case number (it known) 19-03448-CL7

 

 

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

(J No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individuat primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

OQ No. Go to line 7.

( Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attomey for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

yy Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

C} No. Go to line 7.

4 Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not inctude payments to an attorney for this bankruptcy case.

Neal McFarlane
Creditors Name

7076 Sitio Colina

Dates of
payment

71112019

6/1/2019

 

Number Street

 

Carlsbad CA

92009

 

City State

ZIP Code

 

Creditors Name

 

Number Street

 

 

City State

ZIP Code

 

Creditors Name

 

Number Street

 

 

City State

ZIP Code

Total amount paid

$

Amount you still owe

6450.00 ¢ 10,445.00

Was this payment for...

Q Mortgage

O) car

CD Credit cara

O Loan repayment

Q Suppliers or vendors

Mh other Rent

) Mortgage

QO) car

C2 credit cara

C3 Loan repayment

Q Suppliers or vendors
C) other

Q Mortgage

O) car

OQ) credit cara

CB Loan repayment

QQ Suppliers or vendors
C) other

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 43 of 53

peor: Ray Rosa Case number rien 19-03448-CL7

 

 

Fest Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

No

LJ Yes. List all payments to an insider.

 

 

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Code
$ $
Insider's Name
Number Street
City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?
include payments on debts guaranteed or cosigned by an insider.

MM No

C) Yes. List ali payments that benefited an insider.

 

 

 

 

 

 

Dates of Total amount Amount you stil!’ Reason for this payment
payment paid owe Include creditor's name

|

| Insiders Name $ $,

| Number Street

City State ZIP Code

$ $

Insiders Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 
Debtor1 Ray Rosa 19-03448-CL7

First Name Middie Name Last Name

Case number (i known)

 

identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

No

QI Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Casetile_ Gourt Name (2 Pending
Q On appeal
Number Street QO Concluded
Case number
City State ZIP Code
Casetite SouiName C) Pending
on appeal
Number — Street (2 Conctuded
Case number
City State ZIP Code

10, Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check ail that apply and fill in the details below.

a No. Go to line 11.
QD Yes. Fill in the information below.

 

 

 

 

 

 

 

 

 

Describe the property Date Value of the property
- $
Creditors Name
Number Street Explain what happened
C] Property was repossessed.
UL) Property was foreclosed.
(J Property was gamished.
City State ZIP Code Q Property was attached, seized, or levied.
Describe the property Date Value of the property
$
Creditor’s Name
Number = Street
Explain what happened
LJ Property was repossessed.
C) Property was foreclosed.
.
oH Sue FEE LJ Property was garnished.
(J Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page §

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 45 of 53

Debtor 1 Ray Rosa Case number (rinown 19-03448-CL7

First Name Middle Name Last Name

 

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

W No

CJ Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX-— __

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

WA No
O) Yes

ie List Certain Gifts and Contributions

. 13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

i No

CJ Yes. Fill in the details for each gift.

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
. $
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person the gifts
$
Person to Whom You Gave the Gift
$

 

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 46 of 53

Debtor 4 Ray Rosa Case number (rinown),19-03448-CL7

First Name Middie Name Last Name

 

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

W No

C) Yes. Fill in the details for each gift or contribution.

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
< $
Charity’s Name
$

 

 

Number Street

 

City State ZIP Code

| arto: | List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

MM No

O] Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred | ae oo, loss lost
Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

YW No
UJ Yes. Fill in the details.

 

 

 

 

} Description and value of any property transferred Date payment or § Amount of payment
} transfer was
Person Who Was Paid . made
Number Street $
$

 

 

City State ZIP Cade

 

 

i Email or website address

 

Person Who Made the Payment, if Not You

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 47 of 53

Debtor 1 Ray Rosa Case number (it known), 19-03448-CL7

First Name Middle Name Last Name

 

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

 

 

 

 

 

Person Who Was Paid

$
Number Street

$
City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deat with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MW No

C Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street §
$

 

City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
wf No
Q) Yes. Fill in the details.

 

 

 

 

Description and vaiue of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made
Person Who Received Transfer
Number Street
City State ZIP Code

Person’s relationship to you

 

 

 

 

Person Who Received Transfer
Number Street
City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuats Filing for Bankruptcy page 8

 

 

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 48 of 53

Debtor 1 Ray Rosa Case number (7 mown) 19-03448-CL7

First Name Middle Name Lest Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settied trust or similar device of which you
are a beneficiary? (These are often called assef-protection devices.)

Mi No
C2) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

rrr

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
inciude checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, j
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
C) No
G4 Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred |
BBVA Compass 3D
Name of Financial institution b -0 AL ca g. Ben ecking G {sll S $ | 4 +t.
VS Sovih Ze s- O sev
Number Street Savings
Q Money market
LY Pminham AL2S233 (2 Brokerage
City State ZIP Code Q Other |
WON Ci checking $
Name of Financial Institution '
OQ) savings |
Number Street QO Money market |
QO Brokerage
City State ZIP Code i

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
No
OQ) Yes. Fill in the details.

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
QO) No
| Name of Financial Institution Name C2 Yes
Number Street Number Street
City State ZIP Code

 

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 
Debtor? Ray Rosa Case number (#mown 1 9-03448-CL7

Fret Name Midde Name Last Name

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
EFNo

Qi Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
CO No
Name of Storage Facility Name UO Yes
Number Street Number Street

 

CityState ZIP Code

 

City State ZIP Code

EERE teentity Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
ae in trust for someone.
No

(2 Yes. Fill in the details.
Where is the property? Describe the property Value

 

Owner’s Name $

 

f Street

 

Number Street

 

 

 

 

 

City State ZIP Code
City State ZIP Code

TEESE Give Detaite About Environmental information

For the purpose of Part 10, the following definitions apply:

= Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

s Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

= Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

EXNo

Cl Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 50 0f 53

Debtor 1 Ray Rosa Case number (i krown), 19-03448-CL7

First Name Middle Neme Last Name

 

26. Have you notified any governmental unit of any release of hazardous material?

No

CD Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice

{ i
i Name of site Governmental unit
'
Number Street Number Street
City State ZIP Code i
2

j

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental !aw? include settlements and orders.

No
| U) Yes. Fill in the details.
Status of the

 

 

 

 

 

Court or agency Nature of the case case
Case title
Court Name QO Pending
QO On appeal
| Number Street C) conctuded
Case number City State ZIP Code

Ext ove Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
CQ) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
A member of a limited liability company (LLC) or limited liability partnership (LLP)
QO Apartner ina partnership
© An officer, director, or managing executive of a corporation

 

QO) An owner of at least 5% of the voting or equity securities of a corporation

Q) No. None of the above applies. Go to Part 12.
Q) Yes. Check all that apply above and fill in the details below for each business.
Le Describe the nature of the business Employer identification number
Saw oo Do not include Social Security number or (TIN.
Business Name

 

WS ouN eC Aare Ano

 

 

 

 

 

 

LEW o¢ctare \uclts EIN; = |
Number Street Ar0 Service S-
Name of accountant or bookkeeper Dates business existed :
Cah TK tI44Y From Oll fil to Glisfis
City State ZIP Code :

Describe the nature of the business Employer identification number
Do not include Social Security number or ITIN. :
Business Name
EIN; == |

Number Street
Name of accountant or bookkeeper Dates business existed

From To

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc 45 Pg. 51 0f 53

 

 

 

 

 

 

Debtor: Ray Rosa Case number (rinom,19-03448-CL7
First Name Middle Name Last Name
Describe the nature of the business Employer identification number

Do not include Social Security number or (TIN.

Business Name
EIN; oo

Number Stre Name of accountant or bookkeeper Dates business existed
From To

City State ZIP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

TF’No

CJ Yes. Fill in the details below.

Date issued

 

Name MM /DD/YYYY

 

Number Street

 

 

City State ZIP Code

i lemrse Sign Below

 

I have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x V\2. 4 x

Signature of Debtor 1 Signature of Debtor 2

pate S11 A( 14 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

arf No
O

Yes

 

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No

( Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 12

 

 
Debtor 1 Ray
First Name

Debtor 2
(Spouse, if filing) First Name : Last Name

 

United States Bankruptcy Court for the: SOuthern District of CA

Case number _19-03448-CL7 (State) C} Check if this is an

(if known) amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 125

if you are an individual filing under chapter 7, you must fill out this form if:

™ creditors have claims secured by your property, or

™ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you Kst on the form.
if two married peopie are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Cae v= Your Creditors Who Have Secured Claims

 

 

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the

 

 

information below.
Identify the creditor and the property that is collaterat What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
itor’ .
rane. * PRA Receivables Mgmt LLC C1 Surrender the property. UO No
- C2} Retain the property and redeem it. UW Yes
oepaen of 2006 Acura TL V-6 Mi Retain the property and enter into a
securing debt: Reaffirmation Agreement.
C) Retain the property and [explain]:
Creditors OQ) Surrender the property. CI No
() Retain the property and redeem it. QO Yes
rope of (2 Retain the property and enter into a
securing debt: Reaffirmation Agreement.

Q] Retain the property and [explain]:

 

 

Creditors Q Surrender the property. Q) No
- CQ) Retain the property and redeem it. QO Yes

oroner of C} Retain the property and enter into a

securing debt: Reaffirmation Agreement.

() Retain the property and [explain]:

 

 

C vedtors (CQ) Surrender the property. OI No
- C) Retain the property and redeem it. L) Yes

propane of QO) Retain the property and enter into a

securing debt: Reaffirmation Agreement.

C1 Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 
Case 19-03448-CL7 Filed 09/19/19 Entered 09/20/19 09:03:49 Doc45 Pg. 53 0f 53

Debtor + —— Rosa Case number (ir nowny_19-03448-CL7

Last Name

Part 2: List Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the tease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?
Lessors name: UI No
a, Ul Yes

Description of leased

property:

Lessor’s name: LINo
Oy

Description of leased es

property:

Lessors name: (No

Description of leased LU Yes

property:

Lessors name: QO) No
L) Yes

Description of leased

property:

Lessor’s name: UO No
Yes

Description of leased

property:

Lessor's name: CI No
U Yes

Description of leased

property:

Lessor’s name: LI No
C) Yes

Description of leased
property:

 

Under penaity of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

 

 

xp. {2. KN, x
Signature of Debtor 1 Signature of Debtor 2
Uo
pate 2 TANS [FS Date
MM/ DD / YYYY MM/ DDI YYYY

Official Form 108 Statement of Intention for individuals Filing Under Chapter 7 page 2

 
